DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed March 26, 2021, claims 1-20 were presented for prosecution on the merits.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/US2020/050924, filed September 15, 2020, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 63/061,719, filed August 5, 2020; and b) 62/901,249, filed September 16, 2019, and is a Continuation (CON) of International Application No. PCT/US2020/016925, filed February 6, 2020 and a Continuation (CON) of US Application No. 16/783,268, filed February 6, 2020.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the provisional inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specification of the prior-filed invention, US Provisional Application No. 62/901,249, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope represented by the structure of Formula I, and is no longer coextensive with that of US Provisional Application No. 62/901,249.
	Consequently, since the specification of US Provisional Application No. 62/901,249 lacks adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2020/016925, filed February 6, 2020; and/or US Application No. 16/783,268, filed February 6, 2020.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on March 26, 2021, is acknowledged: a) Group I - claims 1-17; and b) substituted benzenecarboxamide represented by the structure of Formula I - p. 121, Table 3, Compound 334, shown to the right below, and hereafter referred to as N-((S)-1-cycloheptyl-2-((2-fluoro-4-((2S,3R)-4-(4-methylpiperazin-1-yl)-4-oxo-3-(1,2,3-thiadiazole-5-carboxamido)butan-2-yl)phenyl)amino)-2-oxoethyl)-3-ethylisoxazole-4-carboxamide, where m = 0; n = 0; Ring A = -isoxazol-4-yl, substituted, at C-3, with -CH2CH3; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Ring B = -cycloheptyl; L = -a bond-; RA = -F; RB = -CH3; R1 = -NR21C(O)R22, wherein R21 = -H 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and R22 = -1,2,3-thiadiazol-5-yl; and R4 is shown to the left, wherein 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 = -piperazin-1-yl, substituted, at N4, with -CH3.  Claims 1-4, 7, 8 and 11-17 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted benzenecarboxamides represented by the structure of Formula I.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-20, directed to a method of treating an inflammatory disease or condition… comprising administering… a substituted benzene-carboxamide represented by the structure of Formula I, or a pharmaceutical composition thereof, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.152 have been rejoined, the restriction requirement as set forth in the Office action, mailed on February 10, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 1-20 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted benzenecarboxamides represented by the structure of Formula I.
	The following title is suggested: SUBSTITUTED BENZENECARBOXAMIDES AS IL-17A MODULATORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure represented by Formula I into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound represented by the structure of Formula (I):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Ring A is C3-12 carbocyclyl or 3- to 12-membered heterocyclyl;
	wherein the C3-12 carbocyclyl or 3- to 12-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)R11, C(O)N(R11)2, C(O)OR11, N(R11)2, NR11C(O)R11, NR11S(O)2R11, =NR11, OR11, OC(O)R11, =O, SR11, S(O)R11, S(O)2R11, =S, C3-12 carbocyclyl, and 3- to 12-membered heterocyclyl;
	wherein each C1-10 alkyl, C2-10 alkenyl, and C2-10 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R11, C(O)N(R11)2, C(O)OR11, N(R11)2, NR11C(O)R11, =NR11, OR11, OC(O)R11, =O, SR11, S(O)R11, S(O)2R11, =S, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R11, C(O)N(R11)2, C(O)OR11, N(R11)2, NR11C(O)R11, =NR11, OR11, OC(O)R11, and =O; and
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C(O)R11, C(O)N(R11)2, C(O)OR11, N(R11)2, NR11C(O)R11, OR11, OC(O)R11, and SR11;

	Ring B is C3-10 carbocyclyl or 3- to 12-membered heterocyclyl;
	wherein the C3-12 carbocyclyl or 3- to 12-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)R12, C(O)N(R12)2, C(O)OR12, N(R12)2, NR12C(O)R12, =NR12, OR12, OC(O)R12, =O, SR12, S(O)R12, S(O)2R12, and =S;
	wherein each C1-10 alkyl, C2-10 alkenyl, and C2-10 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R12, C(O)N(R12)2, C(O)OR12, N(R12)2, NR12C(O)R12, =NR12, OR12, OC(O)R12, =O, SR12, S(O)R12, S(O)2R12, =S, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl; and
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R12, C(O)N(R12)2, C(O)OR12, N(R12)2, NR12C(O)R12, =NR12, OR12, OC(O)R12, and =O;

	each R11 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;

	each R12 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;

	RA is hydrogen, halogen, CN, NO2, C1-6 alkyl, C(O)R14, C(O)N(R14)2, C(O)OR14, N(R14)2, NR14C(O)R14, OR14, or OC(O)R14, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R14, N(R14)2, OR14, and =O;
	RB is hydrogen, halogen, CN, NO2, C1-6 alkyl, C(O)R15, C(O)N(R15)2, C(O)OR15, N(R15)2, NR15C(O)R15, OR15, or OC(O)R15, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R15, N(R15)2, OR15, and =O;

	each R14 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;

	each R15 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;

	R’ is hydrogen, halogen, C1-6 alkyl, or OR16, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R16, N(R16)2, OR16, and =O;
	R” is hydrogen, halogen, C1-6 alkyl, or OR16, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R16, N(R16)2, OR16, and =O;

	each R16 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;

	R1 is NR21R22, NR21C(O)R22, NR21C(O)NR21R22, NR21C(O)OR22, NR21S(O)2R22, NR21S(O)2NR21R22, or OR21;
	each R21 is independently hydrogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R17, N(R17)2, OR17, and =O;

	R22 is C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein the C1-10 alkyl, C2-10 alkenyl, or C2-10 alkynyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R18, C(O)N(R18)2, C(O)OR18, N(R18)2, NR18C(O)R18, =NR18, OR18, OC(O)R18, =O, SR18, S(O)R18, S(O)2R18, =S, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl of the C1-10 alkyl, C2-10 alkenyl, or C2-10 alkynyl substituent is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R18, C(O)N(R18)2, C(O)OR18, N(R18)2, NR18C(O)R18, =NR18, OR18, OC(O)R18, and =O;
	wherein the C3-12 carbocyclyl or 3- to 12-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)R18, C(O)N(R18)2, C(O)OR18, N(R18)2, NR18C(O)R18, =NR18, OR18, OC(O)R18, =O, SR18, S(O)R18, S(O)2R18, =S, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C1-10 alkyl, C2-10 alkenyl, and C2-10 alkynyl substituent of the C3-12 carbocyclyl or 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R18, C(O)N(R18)2, C(O)OR18, N(R18)2, NR18C(O)R18, =NR18, OR18, OC(O)R18, =O, SR18, S(O)R18, S(O)2R18, =S, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl substituent of each C1-10 alkyl, C2-10 alkenyl, and C2-10 alkynyl substituent of the C3-12 carbocyclyl or 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R18, C(O)N(R18)2, C(O)OR18, N(R18)2, NR18C(O)R18, =NR18, OR18, OC(O)R18, =O, C3-12 carbocyclyl, and 3- to 12-membered heterocyclyl; and
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl substituent of the C3-12 carbocyclyl or 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R18, C(O)N(R18)2, C(O)OR18, N(R18)2, NR18C(O)R18, =NR18, OR18, OC(O)R18, and =O;

	each R18 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;


	each R2 is independently hydrogen, halogen, C1-6 alkyl, OR17, or C3-6 cycloalkyl, wherein each C1-6 alkyl and C3-6 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R17, N(R17)2, OR17, and =O;
	each R3 is independently hydrogen, halogen, C1-6 alkyl, OR17, or C3-6 cycloalkyl, wherein each C1-6 alkyl and C3-6 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R17, N(R17)2, OR17, and =O; or
	each R2 and R3, together with the carbon atom to which they are bound, independently forms a C3-6 cycloalkyl, wherein each C3-6 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R17, N(R17)2, OR17, and =O;

	each R17 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;

	R4 is C(O)NR23R24 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;
	wherein 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 4- to 9-membered heterocyclyl, wherein the 4- to 9-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)R13, C(O)N(R13)2, C(O)OR13, N(R13)2, NR13C(O)R13, =NR13, OR13, OC(O)R13, =O, SR13, S(O)R13, S(O)2R13, and =S;
	wherein each C1-10 alkyl, C2-10 alkenyl, and C2-10 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R13, C(O)N(R13)2, C(O)OR13, N(R13)2, NR13C(O)R13, =NR13, OR13, OC(O)R13, =O, SR13, S(O)R13, S(O)2R13, =S, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl; and
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R13, C(O)N(R13)2, C(O)OR13, N(R13)2, NR13C(O)R13, =NR13, OR13, OC(O)R13, and =O;

	each R18 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;

	R23 is C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, N(R19)2, OR19, SR19, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, N(R19)2, OR19, and =O; and
	wherein the C3-12 carbocyclyl or 3- to 12-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, N(R19)2, OR19, and =O;

	R24 is hydrogen or C1-6 alkyl;
	wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, N(R19)2, OR19, SR19, C3-6 carbocyclyl, and 3- to 6-membered heterocyclyl;

	each R19 is independently hydrogen, C1-6 alkyl, C3-12 carbocyclyl, or 3- to 12-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, =O, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl;
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;
	wherein each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O; and
	wherein each C1-6 alkyl substituent of each C3-12 carbocyclyl and 3- to 12-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NH2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and =O;

	L is absent, -NH-, or -O-;
	m is 0, 1, or 2; and
	n is 0 or 1;

	with the proviso that at least one of RA and RB is not hydrogen.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is C3-6 carbocyclyl, 8- to 9-membered heterocyclyl, or 5- to 6-membered heteroaryl, wherein the C3-6 carbocyclyl, 8- to 9-membered heterocyclyl, or 5- to 6-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, N(R11)2, NR11S(O)2R11, OR11, C3-5 carbocyclyl, and 3- to 5-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more independently selected C3-5 carbocyclyl substituents.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is pyrrolyl, furanyl, pyrazolyl, isoxazolyl, oxadiazolyl, or tetrazolyl, wherein the pyrrolyl, furanyl, pyrazolyl, isoxazolyl, oxadiazolyl, or tetrazolyl is optionally substituted with one or more substituents independently selected from the group consisting of C1-6 alkyl, OR11, C3-5 carbocyclyl, and 3- to 5-membered heterocyclyl;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more independently selected C3-5 carbocyclyl substituents.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring A is:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,
 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, or 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is C3-6 cycloalkyl, bicyclic 8- to 9-membered heterocyclyl, phenyl, or 5- to 6-membered heteroaryl, wherein the C3-6 cycloalkyl, bicyclic 8- to 9-membered heterocyclyl, phenyl, or 5- to 6-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-6 alkyl, N(R11)2, NR11S(O)2R11, and OR11;
	R’ is hydrogen or halogen;
	R” is hydrogen or halogen; and
	n is 1.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein
 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 is:


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,
 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,  
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, or 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring B is monocyclic C5-8 cycloalkyl or bicyclic 9- to 10-membered carbocyclyl, wherein the monocyclic C5-8 cycloalkyl or bicyclic 9- to 10-membered carbocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and C1-6 alkyl;

	wherein each C1-6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring B is:


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
, or 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring B is monocyclic C5-8 cyclocyclyl, wherein the monocyclic C5-8 carbocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C1-6 alkyl, and OR12;
	wherein each C1-6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;

	each R2 is independently hydrogen, C1-6 alkyl, OR17, or C3-6 cycloalkyl, wherein each C1-6 alkyl and C3-6 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R17, N(R17)2, OR17, and =O; and
	m is 1

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein
 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
 is:


    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
, 
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
,

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
, 
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
, 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
,

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, or 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein RA is hydrogen or halogen.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein RB is hydrogen or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R15, N(R15)2, OR15, and =O.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is NR21C(O)R22, NR21C(O)NR21R22, or NR21C(O)OR22.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is:


    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
, 
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
, 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, 
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
, 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
, 
    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
, 
    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
, 
    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
, 
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
, 
    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
,

    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
, 
    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
, 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
, 
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
, 
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
, 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
, 
    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
, 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
, 
    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
, 
    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
, 
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
,

    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale
, 
    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale
, 
    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
, 
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale
, 
    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale
,
 
    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale
, 
    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale
, 
    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale
, 
    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale
, 
    PNG
    media_image103.png
    200
    400
    media_image103.png
    Greyscale
,

    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale
, 
    PNG
    media_image105.png
    200
    400
    media_image105.png
    Greyscale
, 
    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale
, 
    PNG
    media_image107.png
    200
    400
    media_image107.png
    Greyscale
, 
    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale
, 
    PNG
    media_image109.png
    200
    400
    media_image109.png
    Greyscale
, or 
    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale
.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is:


    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale
, 
    PNG
    media_image112.png
    200
    400
    media_image112.png
    Greyscale
, 
    PNG
    media_image113.png
    200
    400
    media_image113.png
    Greyscale
, 
    PNG
    media_image114.png
    200
    400
    media_image114.png
    Greyscale
,
 
    PNG
    media_image115.png
    200
    400
    media_image115.png
    Greyscale
, 
    PNG
    media_image116.png
    200
    400
    media_image116.png
    Greyscale
, 
    PNG
    media_image117.png
    200
    400
    media_image117.png
    Greyscale
, or 
    PNG
    media_image118.png
    200
    400
    media_image118.png
    Greyscale
,
	wherein each is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)R13, C(O)N(R13)2, C(O)OR13, N(R13)2, NR13C(O)R13, =NR13, OR13, OC(O)R13, =O, SR13, S(O)R13, S(O)2R13, and =S;
	wherein each C1-10 alkyl, C2-10 alkenyl, and C2-10 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R13, C(O)N(R13)2, C(O)OR13, N(R13)2, NR13C(O)R13, =NR13, OR13, OC(O)R13, =O, SR13, S(O)R13, S(O)2R13, =S, C3-10 carbocyclyl, and 3- to 10-membered heterocyclyl; and
	wherein each C3-10 carbocyclyl and 3- to 10-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C(O)R13, C(O)N(R13)2, C(O)OR13, N(R13)2, NR13C(O)R13, =NR13, OR13, OC(O)R13, and =O.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is:


    PNG
    media_image119.png
    200
    400
    media_image119.png
    Greyscale
, 
    PNG
    media_image120.png
    200
    400
    media_image120.png
    Greyscale
, 
    PNG
    media_image121.png
    200
    400
    media_image121.png
    Greyscale
, 
    PNG
    media_image122.png
    200
    400
    media_image122.png
    Greyscale
, 
    PNG
    media_image123.png
    200
    400
    media_image123.png
    Greyscale
, 
    PNG
    media_image124.png
    200
    400
    media_image124.png
    Greyscale
,

    PNG
    media_image125.png
    200
    400
    media_image125.png
    Greyscale
, 
    PNG
    media_image126.png
    200
    400
    media_image126.png
    Greyscale
, 
    PNG
    media_image127.png
    200
    400
    media_image127.png
    Greyscale
, 
    PNG
    media_image128.png
    200
    400
    media_image128.png
    Greyscale
,

    PNG
    media_image129.png
    200
    400
    media_image129.png
    Greyscale
, 
    PNG
    media_image130.png
    200
    400
    media_image130.png
    Greyscale
, 
    PNG
    media_image131.png
    200
    400
    media_image131.png
    Greyscale
, 
    PNG
    media_image132.png
    200
    400
    media_image132.png
    Greyscale
,

    PNG
    media_image133.png
    200
    400
    media_image133.png
    Greyscale
, 
    PNG
    media_image134.png
    200
    400
    media_image134.png
    Greyscale
, 
    PNG
    media_image135.png
    200
    400
    media_image135.png
    Greyscale
,
    PNG
    media_image136.png
    200
    400
    media_image136.png
    Greyscale
, 
    PNG
    media_image137.png
    200
    400
    media_image137.png
    Greyscale
,

    PNG
    media_image138.png
    200
    400
    media_image138.png
    Greyscale
,  
    PNG
    media_image139.png
    200
    400
    media_image139.png
    Greyscale
, 
    PNG
    media_image140.png
    200
    400
    media_image140.png
    Greyscale
, 
    PNG
    media_image141.png
    200
    400
    media_image141.png
    Greyscale
,
 
    PNG
    media_image142.png
    200
    400
    media_image142.png
    Greyscale
, 
    PNG
    media_image143.png
    200
    400
    media_image143.png
    Greyscale
, 
    PNG
    media_image144.png
    200
    400
    media_image144.png
    Greyscale
, 
    PNG
    media_image145.png
    200
    400
    media_image145.png
    Greyscale
, 
    PNG
    media_image146.png
    200
    400
    media_image146.png
    Greyscale
, 

    PNG
    media_image147.png
    200
    400
    media_image147.png
    Greyscale
, 
    PNG
    media_image148.png
    200
    400
    media_image148.png
    Greyscale
, 
    PNG
    media_image114.png
    200
    400
    media_image114.png
    Greyscale
, 
    PNG
    media_image115.png
    200
    400
    media_image115.png
    Greyscale
, 
    PNG
    media_image116.png
    200
    400
    media_image116.png
    Greyscale
, or 
    PNG
    media_image149.png
    200
    400
    media_image149.png
    Greyscale
.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
18.	A method for treating an inflammatory disease or inflammatory condition in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof;

	wherein the inflammatory disease or inflammatory condition is selected from the group consisting of ankyslosing spondylitis, aspsoriatic arthritis, erythrodermic psoriasis, guttate psoriasis, hidradenitis suppurutiva, inverse psoriasis, non-infectious uveitis, palmoplantar psoriasis, plaque psoriasis, pustular psoriasis, rheumatoid arthritis, and spondyloarthritis.

21.	A method for treating an inflammatory disease or inflammatory condition in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 17;

	wherein the inflammatory disease or inflammatory condition is selected from the group consisting of ankyslosing spondylitis, aspsoriatic arthritis, erythrodermic psoriasis, guttate psoriasis, hidradenitis suppurutiva, inverse psoriasis, non-infectious uveitis, palmoplantar psoriasis, plaque psoriasis, pustular psoriasis, rheumatoid arthritis, and spondyloarthritis.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
19.	The method of claim 18, wherein the inflammatory disease or inflammatory condition is selected from the group consisting of erythrodermic psoriasis, guttate psoriasis, inverse psoriasis, plaque psoriasis, and pustular psoriasis.

22.	The method of claim 21, wherein the inflammatory disease or inflammatory condition is selected from the group consisting of erythrodermic psoriasis, guttate psoriasis, inverse psoriasis, plaque psoriasis, and pustular psoriasis.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
20.	A method for inhibiting interleukin-17A activity in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

23.	A method for inhibiting interleukin-17A activity in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 17.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-13 and 15-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitation, optionally substituted C3-12 carbocycle and 3- to 12-membered heterocycle, with respect to R22, and the claim also recites optionally substituted C3-10 carbocycle and 3- to 10-membered heterocycle, with respect to R22, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 14 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

    PNG
    media_image150.png
    200
    400
    media_image150.png
    Greyscale
	The inventor or joint inventor should note that claim 14 recites the limitation, The compound… of claim 1, wherein R1 is… (shown to the right).  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted benzenecarboxamides represented by the structure of Formula I.  According to claim 1, R1 is recited as NR21C(O)R22, wherein R21 is H and R22 is 3- to 12-membered heterocyclyl, wherein the 3- to 12-membered heterocyclyl is optionally substituted with… 3- to 10-membered heterocyclyl… wherein the 3- to 10-membered heterocyclyl is not optionally substituted with -CH3, with respect to the substituted benzenecarboxamides represented by the structure of Formula I.
	The examiner suggests omitting the structure, shown to the right above, with respect to R1, to overcome this rejection.

	Claims 18-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 18 recites the limitation, A method of treating an inflammatory disease or condition… comprising administering to a subject… a pharmaceutical composition of claim 1, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted benzenecarboxamides represented by the structure of Formula I.  According to claim 1, a pharmaceutical composition is not recited, with respect to the substituted benzenecarboxamides represented by the structure of Formula I.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 15 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 15 recites the limitation, The compound or salt of claim 1, wherein R4 is selected from azetidine, piperidine, piperazine, morpholine, thiomorpholine, thiomorpholine 1,1-dioxide, and azaspiro[3,3]heptane, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that according to claim 1, R4 must be linked to -C(O)- via the nitrogen atom, with respect to the substituted benzene-carboxamides represented by the structure represented of Formula I.
	Likewise, the inventor or joint inventor should further note that since The compound or salt of claim 1, wherein R4 is selected from azetidine, piperidine, piperazine, morpholine, thiomorpholine, thiomorpholine 1,1-dioxide, and azaspiro[3,3]heptane, fails to specify a further limitation to the substituted benzenecarboxamides represented by the structure of Formula I, as recited in claim 1, and/or fails to include all the limitations of the substituted benzenecarboxamides represented by the structure of Formula I, as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Next, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624